Case 1:20-cv-02032-RBJ Document 38 Filed 02/03/21 USDC Colorado Page 1 of 8




                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLORADO

Civil Action No: 20-cv-02032-RBJ

CARL ANDERSEN JR.,

                       Plaintiff,

v.

CITY OF COLORADO SPRINGS,
TELLER COUNTY, COLORADO,
VITO DELCORE, in his official and individual capacities,
TODD ECKERT, in his official and individual capacities,
CARLOS SANDOVAL, in his official and individual capacities,
ANTHONY MATARAZZO, in his official and individual capacities,

                       Defendants.

                          CITY OF COLORADO SPRINGS’
             MOTION TO DISMISS COMPLAINT AND JURY DEMAND [Doc. 1]

       The Defendant, CITY OF COLORADO SPRINGS (“City”), pursuant to FED. R. CIV. P. 12(b)(6),

files its Motion to Dismiss Complaint and Jury Demand:

       I.      Introduction

       Invoking 42 U.S.C. § 1983 (“§ 1983"), Andersen’s complaint unsuccessfully alleges

violations of his Fourth and Fourteenth Amendment rights during his arrest and subsequent

prosecution for obstruction and resisting arrest. Andersen – without any corresponding factual

allegations – asserts all six of his claims for relief against the City. Andersen’s conclusory

allegations and bare recitations of municipal liability fail to state a claim against the City.

Therefore, the City respectfully requests that this Court grant its Motion to Dismiss with prejudice.

       II.     Allegations

       On April 17, 2019, Andersen’s daughter sustained severe injuries. (Doc. 1, ¶ 13). Child

abuse was a suspected cause of those injuries. (Id. at ¶ 15). Detective Matarazzo had reason to
Case 1:20-cv-02032-RBJ Document 38 Filed 02/03/21 USDC Colorado Page 2 of 8




believe that causal evidence of the minor child’s injuries was on Carissa Hiteshew’s – the minor

child’s mother – cell phone. (Id. at ¶ 1). Andersen – despite repeated overtures – steadfastly refused

to (1) talk with Detective Matarazzo or the CSPD Officer Defendants about his daughter’s injuries,

(2) leave the hospital room, or (3) relinquish possession of Ms. Hiteshew’s cell phone. (Id. at ¶ 1,

2, 14, 18, 20). Given the impermanent nature of cell phone evidence, the officers took Andersen

into custody. (Id. at ¶ 22-24). Andersen actively resisted efforts to detain him, requiring the use of

physical force and a taser. (Id.).

        III.    Standard of Review

        In reviewing a FED. R. CIV. P. 12(b)(6) motion to dismiss, the court must “look for

plausibility in the complaint.” Corder v. Lewis Palmer School Dist. No. 38, 566 F.3d 1219, 1233

(10th Cir. 2009). This means a complaint must have enough allegations of fact, taken as true, “to

state a claim to relief that is plausible on its face.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570

(2007). Mere “labels and conclusions” and “a formulaic recitation of the elements of a cause of

action” will not suffice; a plaintiff must offer specific factual allegations to support each claim.

Twombly, 550 U.S. at 555. The allegations “must be enough that, if assumed to be true, the plaintiff

plausibly (not just speculatively) has a claim for relief.” Corder, 566 F.3d at 1233.

        IV.     Argument

        “A municipality or other local government may be liable under [§ 1983] if the

governmental body itself ‘subjects’ a person to a deprivation of rights or causes a person ‘to be

subjected’ to such a deprivation.” Connick v. Thompson, 563 U.S. 51, 60 (2011) (quoting Monell

v. New York City Dept. of Social Servs., 436 U.S. 658, 692 (1978)). “[U]nder § 1983, local

governments are responsible only for ‘their own illegal acts.’” Id. at 1359 (emphasis in original).

“They are not vicariously liable under § 1983 for their employees’ actions.” Id.



                                                  2
Case 1:20-cv-02032-RBJ Document 38 Filed 02/03/21 USDC Colorado Page 3 of 8




       To establish municipal liability, Andersen must show: (1) the existence of a municipal

policy or custom depriving it of a constitutional or statutory right; and (2) a direct causal link

between the policy or custom and the injury alleged. See Graves v. Thomas, 450 F.3d 1215, 1218

(10th Cir. 2006) (citation omitted). The requirements of culpability and causation are applied

rigorously. Bd. of Cty. Comm’rs of Bryan Cty. v. Brown, 520 U.S. 397, 415 (1997). The complaint

fails these rigorous requirements to show both the existence of a municipal custom and a direct,

causal link between the custom and the violation alleged.

       A.      The complaint lacks any plausible allegations of a direct, causal link

       As an initial matter, Andersen’s complaint is totally devoid of any plausible allegations of

a direct, causal link between the City’s alleged policy or custom and Andersen’s alleged injury.

See generally Doc. 1. Without any such allegations, Andersen’s complaint cannot possibly meet

the rigorous requirements of causation to state a claim for municipal liability. Failing to meet an

essential requirement of municipal liability, Andersen’s complaint must be dismissed with

prejudice.

       B.      The complaint lacks any plausible allegations of a municipal custom or policy

       Andersen can establish a municipal custom or policy through a number of means. See

Brammer–Hoelter v. Twin Peaks Charter Acad., 602 F.3d 1175, 1189 (10th Cir. 2010). The

Complaint does not identify any specific policy the City promulgated, implemented, or ordered

regarding arresting individuals without probable cause. See generally Doc. 1. Accordingly,

Andersen’s Monell claim rests entirely on the conclusory allegation that the City had “an informal

custom and practice … of arresting individuals without probable cause….” See id. at ¶ 44.

       In pursuit of establishing such an informal City custom or practice, Andersen relies upon

eight disparate and temporally distant instances of alleged constitutional violations: one occurring



                                                 3
Case 1:20-cv-02032-RBJ Document 38 Filed 02/03/21 USDC Colorado Page 4 of 8




in 2018 (¶ 45), one occurring in 2017 (¶ 46), and six occurring between 2009 and 2012 (¶¶ 47-52).

However, Andersen’s recitation of lawsuits and other recycled, Plaintiff’s allegations does not

satisfy his burden to allege plausible allegations of a widespread practice, so permanent and well

settled as to constitute a custom or usage with the force of law. Andersen’s conclusory allegations

are fatally insufficient and implausible for the following six insurmountable reasons.

          First, opposing counsel – in an entirely dissimilar case – has already filed these verbatim1

Monell allegations against the City of Colorado Springs. Metzler v. City of Colorado Springs, No.

19-cv-878-RM-KMT, 2020 WL 533735 (D. Colo. Feb. 3, 2020). In that case, Judge Raymond P.

Moore correctly granted the City’s motion to dismiss and “decline[d] to accept these entirely

conclusory allegations as true ….” Metzler, 2020 WL 533735, at *5. Judge Moore’s order is

instructive; these verbatim allegations have not become any less conclusory nor more entitled to

the presumption of truth in the five months since granting the City’s motion to dismiss in Metzler.2

See id.

          Second, none of Andersen’s recycled allegations resulted in an adjudication of liability on

the part of the City. In fact, three of the eight instances upon which Andersen relies were subject

to dismissal with prejudice. See Martinez v. City of Colorado Springs, 1:11-CV-1664-RPM (D.

Colo. August 19, 2011) (Doc. 1, ¶ 51); Bark v. Chacon, 1:10-cv-1570-WYD-MJW (D. Colo. May

18, 2011) (Id. at ¶ 52); Metzler v. City of Colorado Springs, 1:19-cv-878-RM-KMT, 2020 WL

533735 (D. Colo. Feb. 3, 2020)3 (Id. at ¶ 46). A court’s explicit finding of the absence of

constitutional violations certainly cannot support an alleged City custom or practice of



1
  Compare Doc. 1, ¶¶ 47-52 with Exhibit A, Metzler Am. Compl., ¶¶ 113-118.
2
  In Metzler, Judge Moore granted the City’s Motion to Dismiss on February 3, 2020 and Andersen
filed his verbatim complaint on July 13, 2020.
3
  The Tenth Circuit Court of Appeals recently affirmed this dismissal with prejudice. See Metzler
v. City of Colorado Springs, 20-1079, 2021 WL 141185, at *4 (10th Cir. Jan. 15, 2021).
                                                   4
Case 1:20-cv-02032-RBJ Document 38 Filed 02/03/21 USDC Colorado Page 5 of 8




constitutional violations. The complaint alleges that two additional instances were allegedly settled

(Doc. 1, ¶¶ 49, 50) and two more were voluntarily dismissed with prejudice (Id. at ¶47, Sturgis v.

City of Colorado Springs, 1:13-CV-01109-MSK-BNB; Id. at ¶ 48, Pace v. City of Colorado

Springs, 1:14-CV-02603-JLK-MEH). Similar to an order dismissing a case with prejudice, a

settlement “’is not even evidence of wrongdoing, let alone that the City has a custom or policy that

fosters or results in wrongdoing.’” Estate of Lobato ex rel. Montoya v. Correct Care Solutions,

LLC, No. 15-CV-02718-PAB-STV, 2017 WL 1197295, at *8 (D. Colo. Mar. 31, 2017) (citation

omitted). As such, Andersen fails to plausibly allege that the City has a custom or practice of

arresting individuals without probable cause.

        Third, Andersen’s list of lawsuits fails to show that “similarly situated individuals were

mistreated by the municipality in a similar way.” Carney v. City & Cty. of Denver, 534 F.3d 1269,

1274 (10th Cir. 2008). The disparate lawsuits involved misidentification (Doc. 1, ¶¶ 46, 47, 51,

52), an alleged conspiracy to manufacture evidence (¶ 50), an arrest based upon a repealed law (¶

49), and alleged warrant application misstatements (¶ 48). As Judge Moore found in Metzler,

“these instances have little in common with the circumstances of Plaintiff’s arrest and are not

relevant here.” Metzler, 2020WL533735, at *5. Andersen did not identify any cases that are

sufficiently particularized – similarly situated individuals mistreated in a similar way – to the facts

of the instant case.

        Fourth, Andersen’s mere listing of lawsuits does not require this Court to presume these

instances were meritorious. This court need not presume any such thing because “the number of

complaints filed, without more, proves nothing. People may file a complaint for many reasons, or

for no reason at all.” Duran v. City & Cty. of Denver, 10-CV-01569-REB-KMT, 2012 WL

4478800, at *2 (D. Colo. Sept. 28, 2012) (citing Strauss v. City of Chicago, 760 F.2d 765, 768–69



                                                  5
Case 1:20-cv-02032-RBJ Document 38 Filed 02/03/21 USDC Colorado Page 6 of 8




(7th Cir. 1985)). Further, “[l]isting lawsuits and cases filed against predecessor organizations in

various states over the years does not constitute evidence [of] an official policy or custom.”

Baltierra v. Adams County, 18-CV-00664-CMA-MEH, 2019 WL 1331914, at *7 (D. Colo. Mar.

25, 2019). Let alone, a policy or custom with the force of law. Just as in Metzler, this Court should

dismiss this same insufficient Monell claim.

       Fifth, Andersen fails to allege the disposition of any of the alleged instances upon which

he relies to substantiate a custom or practice of arresting individuals without probable cause.

“[T]he mere fact that a lawsuit was filed without any mention of the disposition of the lawsuit or

whether the City was found to have violated any rights does not establish a pattern and practice.”

Estate of Lobato, 2017 WL 1197295, at *8 (citing Rowley v. Morant, 2014 WL 11430980, at *2

(D.N.M. July 14, 2014). While there is good reason – as discussed above – for Andersen’s

ignorance of dispositions, his failure to include them is sufficient to dismiss his Monell claim.

       Sixth, the supermajority of Andersen’s lawsuits relate to alleged incidents from 2012 or

earlier. These are so few and so remote in time that they cannot possibly constitute a continuing,

persistent, and widespread custom of making arrests without probable cause. Based upon this basic

temporal failure, Andersen’s municipal liability claim should be dismissed with prejudice.

       These six insurmountable reasons demonstrate that it is impossible for Andersen to meet

the rigorous requirements for culpability necessary to establish municipal liability. Just as his

complaint fails to meet the rigorous requirement of causation, so too does it fail to meet the

rigorous requirements of culpability. Accordingly, Andersen’s complaint must be dismissed with

prejudice.




                                                 6
Case 1:20-cv-02032-RBJ Document 38 Filed 02/03/21 USDC Colorado Page 7 of 8




       C.      Andersen does not plausibly allege municipal liability from this single incident

       In light of Andersen’s insufficient reliance upon unfounded or dismissed allegations, he

seeks to impose municipal liability under § 1983 based upon a single incident – his arrest for

obstructing a child abuse investigation and resisting arrest. However, “[p]roof of a single incident

of unconstitutional activity is not sufficient to impose [municipal] liability” because a single event

cannot establish a custom or a persistent practice. Butler v. City of Norman, 992 F.2d 1053, 1055

(10th Cir. 1993). To impose municipal liability based upon this single incident, Andersen must

show the particular, illegal course of action was taken pursuant to a decision made by a person

with authority to make policy decisions on behalf of the City. Moss v. Kopp, 559 F.3d 1155, 1169

(10th Cir. 2009). Andersen fails to assert any such allegations in his complaint. See generally Doc.

1. Accordingly, Andersen fails to plausibly allege municipal liability based upon this single

incident.

       V.      Conclusion

       Nowhere in the complaint does Andersen plead specific facts that would show the City had

a policy of arresting individuals without probable cause. Nor does Andersen plead any specific

facts demonstrating a direct causal link between the alleged custom or practice and the injury

alleged. Andersen only offers insufficient conclusory allegations and threadbare recitals to support

his claims for relief against the City of Colorado Springs. The case law is plain. Conclusory

allegations and threadbare recitals cannot sustain Andersen’s deficient complaint against the City.

Because his Complaint fails to meet both essential requirements of municipal liability, Andersen’s

claims for relief against the City must be dismissed with prejudice. Therefore, this Court should

dismiss – with prejudice – Andersen’s claims against the City of Colorado Springs pursuant to

Fed. R. Civ. P. 12(b)(6).



                                                  7
Case 1:20-cv-02032-RBJ Document 38 Filed 02/03/21 USDC Colorado Page 8 of 8




       Dated: February 3, 2021

                                                 Respectfully submitted,

                                                 OFFICE OF THE CITY ATTORNEY,
                                                 CITY OF COLORADO SPRINGS, COLORADO
                                                 Wynetta P. Massey, City Attorney


                                                 /s/ Ryan D. Doherty
                                                 Ryan D. Doherty
                                                 30 S. Nevada Ave., Suite 501
                                                 Colorado Springs, Colorado 80903
                                                 Telephone:         (719) 385-5909
                                                 Facsimile:         (719) 385-5535
                                                 E-mail:      ryan.doherty@coloradosprings.gov




                          CERTIFICATE OF SERVICE (CM/ECF)

       I hereby certify that on the 3rd day of February , 2021, I electronically filed the foregoing
City of Colorado Springs’ Motion to Dismiss Complaint and Jury Demand (Doc. 1) with the
Clerk of the Court using the CM/ECF system that will send notification of such filing to the
following:

        David A. Lane                                Gordon L. Vaughan
        Reid Allison                                 Vaughan & DeMuro
        A. Tyrone Glover                             111 South Tejon Street, Ste. 545
        Killmer, Lane & Newman, LLP                  Colorado Springs, CO 80903
        1543 Champa Street, Suite 400
        Denver, Colorado 80202

        Eric M. Ziporin
        Courtney B. Kramer
        SGR, LLC
        3900 East Mexico Avenue, Ste. 700
        Denver, CO 80210


                                                      /s/Donnielle Davis
                                                      Donnielle Davis



                                                 8
